FILED
                                                 United States Court of Appeals
                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                 September 18, 2007
                                 TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                    Clerk of Court

 CARTEL ASSET M ANAGEM ENT, a
 Colorado corporation,

               Plaintiff - Appellant-
               Cross-Appellee,

          v.                                       Nos. 04-1502 & 04-1517
                                                           D. Colo.
 O CW E N FIN A N CIA L                          (D.C. No. 01-F-1644 (CBS))
 CORPO RATION, a Florida
 corporation; O CWE N TEC HN OLOGY
 XCHANGE, a division of Ocwen
 Financial Corporation; OC W EN
 FEDERAL BANK FSB, a subsidiary
 of Ocwen Financial Corporation,

               Defendants - Appellees-
               Cross-Appellants.



                            OR D ER AND JUDGM ENT *


Before M U RPH Y, A ND ER SO N, and O’BRIEN, Circuit Judges.




      Cartel Asset M anagement (“Cartel”) filed suit against three Ocwen entities,

Ocwen Financial Corporation (“Ocwen Financial), Ocwen Federal Bank FSB (the


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
“Bank”), and Ocwen Technology Exchange, Inc. (“Ocwen Technology”). Cartel

alleged each entity misappropriated trade secrets and O cwen Technology also

fraudulently induced Cartel to enter into a contract and then breached the

contract. 1 After a seven-day trial, the jury returned a verdict for Cartel on the

misappropriation claim against the Bank and a verdict against Ocwen Technology

for breach of contract and fraudulent inducement. On the misappropriation of

trade secrets claim, the jury determined Cartel’s actual damages amounted to

$4,900,000 and aw arded punitive damages in the amount of $3,900,000. The jury

concluded Ocwen Technology owed Cartel only $1 in nominal damages for

breach of contract, but awarded actual damages of $260,000 and punitive damages

of $260,000 on Cartel’s fraudulent inducement claim.

      Post-trial, the district court determined it should have stricken the

testimony of Cartel’s damages expert because the testimony was based on

speculation. As a result, the trial court ordered a new trial on the issue of

damages for all claims and ordered the parties to submit briefs, prior to a

scheduling conference, discussing any evidence that may support an alternative

damages award. Before the date of the scheduling conference, however, the trial

court issued an Order On Pending M otions. The court rejected post-trial motions



      1
         Cartel also claimed unjust enrichment but this claim was dismissed by the
district court at trial. The court determined the damages for unjust enrichment
were duplicative of the damages sought for misappropriation of trade secrets.
Cartel does not challenge the dismissal of its unjust enrichment claim on appeal.

                                          -2-
by the Bank and Ocwen Technology claiming a new trial should also include

liability issues. It further denied Cartel’s motion for reconsideration of the order

granting a new trial on damages. Instead, based on the alternative damages

theories and the evidence presented by the parties, the trial court reinstated the

breach of contract and fraudulent inducement damages but determined the

admissible evidence did not support the proposed damages theory for

misappropriation of trade secrets. As a result, the court, sua sponte, ordered

Cartel to receive only nominal actual damages of $1 and punitive damages of $1

on its misappropriation claim. Given these rulings, the trial court concluded there

was no basis for a new trial.

      The court also ordered the Bank to pay Cartel’s costs and $170,000 in

attorneys’ fees on the misappropriation claim and ordered Ocwen Technology to

pay Cartel’s costs as to its breach of contract and fraudulent inducement claims.

However, the court ordered Cartel to pay Ocwen Financial’s costs in defending

Cartel’s unsuccessful claim of misappropriation of trade secrets. The court

entered a final amended judgment incorporating its determinations on November

4, 2004.

      On appeal, Cartel challenges the district court’s reduction of the trade

secret misappropriation award. First, Cartel contends the absence of an

opportunity for a new trial on damages constitutes a forced remittitur in violation

of its Seventh Amendment right to a jury trial. Cartel also maintains the damages

                                          -3-
award for misappropriation of trade secrets was supported by substantial

evidence, including the testimony of its expert. The Bank and Ocwen Technology

filed a cross-appeal, challenging the trial court’s award of attorneys’ fees against

the Bank and the entry of judgment in favor of Cartel on its fraudulent

inducement claim.

                               I.   BACKGROUND

A.    The Parties

      1.     Cartel Asset M anagement

      Cartel specializes in providing “broker price opinions” (BPO ) 2 and

appraisal valuations of real property, primarily residential, for lenders throughout

the country. A BPO is a property valuation performed by a real estate

professional, either a broker or an agent. The agent drives by the property,

photographs it, examines public record data, identifies values of comparable

residential property, and provides a written estimate of value for the subject

property.

      Cartel was formed in 1993 in response to the sale of large “pools” or

portfolios of nonperforming 3 and foreclosed loans at auction, ranging from 6


      2
        A BPO is also known as a “comparative market analysis” (CM A). (R. Vol.
8 at 2873.)
      3
        A nonperforming loan is a loan that is delinquent in payment for ninety
days or more. The goal is to turn the loan into a performing loan. However, if
this effort is unsuccessful, the loan goes into foreclosure and becomes a “real
estate owned” (REO) loan. (R. Vol. 8 at 2872.) At that time, another BPO is

                                         -4-
loans to 700 loans in a pool. (R. Vol. 8 at 2620-21.) Because of the age of the

loans and changing local economic environments, the original loan values were

not necessarily related to the present value of the pool property. Potential bidders

required current property valuations to determine an appropriate cost for the loans

in the pool. Due to the short time period between the announcement of the sale

and the date of the loan pool auctions, potential bidders needed these current

valuations quickly. To meet this need, over the period of five or six years, Cartel

developed a national list of real estate agents and brokers willing to perform a

BPO within a stated amount of time for a certain fee. Potential bidders, such as

banks, would send Cartel the identities of the properties to be valuated. Cartel

would then contact a local broker in the area of each property to perform the

BPO. The realtor would return the BPO to Cartel, and after a review for quality,

Cartel would send the completed BPO to the potential bidder. According to

W alter Coats, the CEO and President of Cartel, Cartel paid the local agents

approximately $50 to provide the BPO and charged most of its clients $95 to $105

per B PO .

       2.    The Ocwen Entities

             a. Ocwen Financial Corporation

       Ocwen Financial Corporation is a holding company based in Florida. It is



required and the agent performing the REO property evaluation is likely to get the
listing on the property.

                                         -5-
the parent company to the two other defendants in this case, the Bank and Ocwen

Technology. The Ocwen entities are primarily operated by brothers W illiam and

John Erbey. W illiam Erbey was chief executive officer and chairman of the Bank

at all relevant times. The Bank’s valuation department purchased loan pools

requiring updated BPO s. The bulk of its BPO s were purchased through national

vendors, such as Cartel, from 1993 through 1999. In 1995, the Bank created a

computer system called Order Tracking, in which it kept names of its vendors and

follow ed the progress of its orders.

      In mid-1999, the B ank created a new division, Ocw en Realty Advisors

(O cwen Advisors). Bill Krueger, formerly with the Bank’s valuation department,

was appointed the Director of Ocwen Advisors and was tasked with reorganizing

the department. The goal was to transition the valuation department from its

status as a historical cost center, providing support to its acquisition department,

to a division providing services to clients for a fee.

             b. Ocwen Technology

      Ocwen Technology was formed to develop and implement an e-commerce

platform, REALTrans, to allow seamless financial transactions between customers

and vendors. As explained by one national provider,

      “REALTrans is like an electronic pipe. . . . [O ]n one side w ere
      vendors like myself, BPO providers, many different types of vendors
      in residential real estate services, flood companies, tax companies . .
      . . On the other side of the pipe are all the banks, the lenders. . . .
      REALTrans’s function was to help facilitate communications

                                          -6-
      between banks w ho would send orders, and vendors w ho would
      complete them. And REALTrans would take a fee for making that
      transaction happen.”

(R. Vol. 7 at 2272.) REALTrans was announced to the Bank’s national vendors

in late 1998 and implemented in 1999. W illiam Erbey was chairman of the board

of O cw en Technology; John Erbey was the chief executive officer.

B. History of Business Dealings

      W hen Cartel was formed in 1993, the national sale of BPOs was a fledgling

industry. Coats, along with two other national BPO providers, explained that the

development of a database of brokers and agents sufficient to provide a national

service was a time-consuming and expensive process. Prior to the advent of

extensive internet listings, a national agent list was generated through review of

telephone books and industry listings. Even with the available resources on the

internet in 2001 to 2003, finding the name of an agent or broker was only part of

the process. Further steps in the process required calls to the individual realty

professionals to determine their willingness to perform the service at a certain

price, eventual use of the individual realtor, and finally, a review and rating of the

timing and quality of the realtor’s work. If the agent was timely and accurate, the

agent was designated as “use.” If the agent’s work was not satisfactory, the

designation was “prevent use.” (R. Vol. 9 at 2984-85.) As described by one

national provider, once developed, the agent list “is the lifeblood of [the]

business.” (R. Vol. 7 at 2308.)

                                          -7-
      Cartel began doing business with the Bank’s valuation department shortly

after Cartel’s inception. As the purchaser of loan pools, the Bank eventually

ordered thousands of BPO s from Cartel and other national providers, supplying

the national vendors with its own forms for completion of the BPOs. The form

included a space identifying the realtor completing the B PO, the realtor’s

telephone number to be used in the event the Bank needed to clarify any

information on the form, and the realtor’s professional license number. Several

witnesses testified the understanding between Cartel and the Bank was that the

names of Cartel’s brokers and agents were Cartel’s proprietary information. 4

Upon the return of the BPOs to the Bank, the Bank’s team of review ers w ould

analyze the BPO s and other information to determine a value on the loan pool or

portfolio.

      Commencing in 1995, the Bank’s Order Tracking system contained the

names of its national BPO vendors and its retail BPO providers used primarily for

Bank-owned REO properties. 5 By 1997, the Bank ordered approximately 94% of

its residential BPOs from national providers. These orders w ould be identified in

the Order Tracking system under the vendor’s name. At that point, Cartel


      4
          Throughout trial, however, the Bank witnesses contended the Bank
unconditionally purchased not only the BPO valuation, but the broker information
as w ell.
      5
        A “retail” BPO provider is an agent or broker contacted directly by the
Bank to perform a BPO as an initial service and to be the listing agent in the
event of a foreclosure sale.

                                         -8-
received the lion’s share of the Bank’s B PO business, approximately 35% of all

national BPO orders. 6 For example, in the fourth quarter of 1998, the Bank

ordered 16,285 BPO s. Only 417 were ordered from retail providers, while 15,868

were ordered from national providers. Cartel received 7,042 of the Bank’s BPO

orders in that quarter. (R. Vol. 10 at 3573, 3589.)

      In late 1998, Ocwen Technology was preparing to debut its REALTrans

system. The product was the foundation for Ocwen’s overall corporate objective

to increase profits through the use of e-commerce. Prior to REALTrans, the Bank

communicated with its vendors by e-mail, telephone and fax. The plan was to

integrate the Bank’s Order Tracking system and O cwen Technology’s REALTrans

program, eventually allowing the Bank to create an order in Order Tracking,

assign a vendor and, with the press of a button, engage the REALTrans

capabilities. At the other end, the vendor would log on to REALTrans to receive

an assignment identifying the product, price and deadlines. Accordingly, in late

1998 and early 1999, the Bank and Ocwen Technology gathered the national

providers to explain the process and encourage their participation. Because

REALTrans was a desktop system (it later became a web application), the Bank

asked the national providers to have their agents sign up on the new product; they

would train the agents and the agents could send their BPOs directly to the Bank.

      6
       Due to the volume, Cartel’s pricing was on the low end of the range
through the year 2000. It charged the Bank $75 per BPO , while most national
vendors’ charge per BPO was between $75 and $100.

                                         -9-
      Several of the national providers, including Cartel, expressed concern that

once their agent information was in the system, the Bank and other lenders w ould

have direct access to their realtor lists and put them out of business. At a

December 1998 meeting, W illiam Erbey assured one of the national BPO

providers that the Bank was not in the business of providing BPO s or competing

with the national providers. A t a January 1999 meeting, Krueger and his

assistant, Dave Babbitt, told Cartel and the other attending national BPO

providers that the Bank would not take the agent databases because they were not

getting into the BPO business.

      Cartel was the only national provider willing to join Ocwen’s system. Due

to its concerns regarding its database, Cartel negotiated a confidentiality

agreement with Ocwen Technology to be included in the contract for the use of

REALTrans. During these negotiations, Coats and Babbitt worked out a system

whereby Cartel’s agents would work through a Cartel portal to REALTrans rather

than sign up directly on the Ocwen Technology system. Krueger also promised

Coats that if he signed on to REALTrans, he would eventually receive 100% of

the Bank’s national BPO provider business. The contract was executed in M arch

1999. As soon as the agreement was signed, Cartel began working with Ocwen

Tecnology to integrate their systems. Because of problems in the REALTrans

connections between Cartel and the Bank, Cartel spent approximately $260,000

on retooling the REALTrans program between 1999 and 2001.

                                         -10-
      In the meantime, the Bank’s business strategy was undergoing a drastic

change. At least part of the impetus for the change was the overall corporate plan

to capitalize on the efficiencies inherent in the use of the internet and the

technology provided by Ocwen Technology. In addition, the loan acquisition

business was producing diminishing returns. During the negotiations with Cartel

to sign on to REALTrans, Krueger, then manager of the Bank’s property valuation

department, joined with Babbitt to present a plan to John and W illiam Erbey.

Krueger and Babbitt proposed the Bank develop an “in-house BPO shop,”

eventually eliminating the national providers. (R. Vol. at 3043.) The Erbeys

apparently liked the idea because during the first quarter of 1999, the Bank

decided to transition out of the loan acquisition business and become a loan

services provider. Eventually, in August 1999, the Bank replaced the valuation

department with a new division, Ocwen Realty Advisors, and placed Krueger at

its head.

      Prior to the creation of Ocwen Advisors, in June 1999, Krueger spoke with

Ann Gilbert who had been working as one of the Bank’s commercial real estate

analysts (a loan pool reviewer) since 1998. Krueger discussed the possibility of

Gilbert moving to a different position because her current job would be

eliminated in the coming business transition. Gilbert became the “manager of

vendor management” for Ocwen Advisors. H er job involved vendor recruitment,

approving vendors for Ocw en Advisors’ use, and vendor file maintenance. In

                                          -11-
other words, Gilbert was charged with the development and growth of a national

retail vendor network to perform BPOs directly for the Bank — essentially

creating the same resource used by the national vendors — to bypass the costs of

the middleman. She began by reviewing the vendor list in the Bank’s Order

Tracking system. M ost of those were real estate brokers who performed detailed

property analysis for the REO department. She contacted many of these agents

but most indicated they were not interested in performing any services, such as an

initial BPO , which did not result in receiving a subsequent real estate listing.

      Prior to her new position at Ocwen Advisors, Gilbert testified there had

been “some efforts” in the company to take agent names off BPOs in the Bank’s

possession and contact those agents directly, which practice continued through the

time she was with Ocwen Advisors. She testified in the early fall of 1999,

another national vendor, M arket Intelligence, was given a large order. After the

orders were received, Ocw en Advisors “started targeting M arket Intelligence’s

brokers.” (R. Vol. 7 at 2380-81.) In early November 1999, Gilbert hired a full-

time assistant, Kelie M atthew s, whose sole responsibility was to recruit vendors

to perform BPO s. By early 2000, M atthews reported she had exhausted all her

major avenues of recruitment, including the internet, without much success. 7



      7
         In January 2000, Gilbert began receiving her paychecks from Ocwen
Technology. Ocwen Technology was also intended to start paying the vendors at
that time, but the lack of synchronization between the Bank’s and Ocwen
Technology’s billing systems prevented payment from reaching the vendors.

                                          -12-
      Gilbert worked with Coats as a national vendor and she understood Cartel

eventually would be Ocwen Advisors’ lead national vendor. In February 2000,

Gilbert approached Krueger to suggest the Bank purchase Cartel’s agent database.

Krueger agreed she should pursue the idea but instructed her not to tell Coats that

Ocwen Advisors was building its own retail agent database. Gilbert contacted

Coats who expressed interest in the proposition. Although there were several

subsequent meetings between Coats and Krueger, Krueger concluded the purchase

would be too expensive.

      In M arch 2000, Kreuger called all the managers into his office to inform

them he w as going to initiate a contest for the staff. He planned to instruct the

staff to pull the BPO s provided by national vendors, including Cartel. The staff

were to copy the names and telephone numbers of the agents, create spreadsheets

and forward the spreadsheets to Gilbert or M atthews. Gilbert testified she lodged

an objection to Krueger because she knew most of the targeted BPOs belonged to

Cartel. She told Krueger she disapproved of copying the agents’ names w hile

Ocwen Advisors w ere currently in negotiations w ith Cartel for the purchase of its

database.

      Despite Gilbert’s objection, Krueger issued an e-mail to everyone “on the

floor.” (R. Vol. 7 at 2371.) The e-mail promised a gift certificate for a free lunch

at a local restaurant for the employee with the largest list. After the spreadsheets

were sent to Gilbert and M atthews, M atthews eliminated duplicate names and

                                         -13-
divided the remainder among the members of Gilbert’s staff. The staff then

telephoned the agents to inquire whether the agent was interested in providing

direct BPO services for Ocwen Advisors. After receiving and approving the

resulting applications, the agents were sent a vendor identification and

information regarding fees. A copy of this information was sent to Ocwen

Technology. The vendors were also informed that the preferred mode of

comm unication would be REALTrans and they should expect a representative

from Ocwen Technology to contact them. Gilbert testified the staff continued to

pull names off Cartel’s BPO s until her employment with Ocwen Advisors was

terminated in November 2000.

      Gilbert created reports of the number of retail vendors added each month to

the Order Tracking system to keep Kreuger apprised of her progress. The reports

indicated Ocwen Advisors added fifty-four vendors in January 2000 and

approximately one hundred per month through June 2000. Nonetheless, Ocwen

Advisors’ database provided in pre-trial discovery reflected only zero to fourteen

vendors were added each of those months. Gilbert testified the data could be

skewed either because of the Bank’s common practice to “back fill” the names of

the new vendors to fill in numbers formerly assigned to vendors with which they

no longer did business or because the information had been improperly pulled




                                        -14-
from the database. 8 (R. Vol. 7 at 2359.)

      In 2000, two circumstances began to affect Cartel’s ability to return BPO

orders in a timely fashion. The first involved the use of the REALTrans system.

Unfortunately, the synchronization between Cartel’s system and REALTrans did

not develop smoothly. Orders “were getting lost in cyberspace.” (R. Vol. 7 at

2363.) In addition, Cartel was not permitted to turn down any order issued

through REALTrans. Second, Ocwen Advisors w as in the process of building its

own retail vendor network. Because it was easier to find agents in highly

populated areas, Ocwen filled those orders with its own agents on REALTrans

while it sent Cartel fewer, more difficult orders. Gilbert discussed these issues

with Coats during weekly telephone meetings.

      During the summer of 2000, Coats learned Ocwen Advisors may have taken

agents’ names from Cartel’s BPOs. He received a call from several of his agents

stating an Ocwen Advisors’ representative had telephoned and asked if they

would work directly for Ocwen. They asked if Coats had given Ocwen their

names. Indeed, Coats got a call personally from an O cwen A dvisors’

representative w ho asked if C oats wanted to be on Ocwen Advisors’ database. H e

replied he w as already listed as a national provider. Coats then contacted Gilbert

to inform her he believed Ocwen was building a retail vendor network and was



      8
        These statements were vigorously denied by the O cwen entities’
witnesses at trial.

                                        -15-
targeting his brokers. Gilbert relayed this information to Krueger who instructed

her: “Don’t tell them what we’re doing.” (R . Vol. 7 at 2380.) Gilbert, Babbitt

and Krueger all denied they were taking names off the broker database when

asked directly by Coats.

      In August 2000, an Ocwen Technology employee sent Coats a copy of the

“contest” e-mail issued by Krueger in M arch 2000. Coats telephoned Gilbert to

protest and directed her attention to the confidentiality agreement with Ocwen

Technology. At that time, Gilbert informed Coats that Ocwen Advisors was

building its own database. 9 Coats also met with Rita Holland, an Ocwen

Technology supervisor, to protest the direct use of Cartel’s agents. In addition,

he spoke with Krueger and Babbitt. In September 2000, Krueger contacted Coats

to see if he would be interested in selling Cartel. Negotiations continued into

December 2000, at which time Ocwen Advisors decided not to purchase the

business. At that point, Coats sent a letter to each Erbey brother and Krueger

stating he believed the Ocwen entities had stolen Cartel’s agent names in breach



      9
         W illiam Erbey explained the difference between the Bank’s and Ocwen
Technology’s BPO business. He identified two kinds of BPOs. One type is a
“review” BPO where appraisers on staff evaluate the quality of the BPO . The
Bank has been in the business of selling review BPO s to W all Street firms since
mid-2000. As of 2004, the Bank would pay an agent or broker approximately $45
to $50 to do the B PO and sell the reviewed BPO for approximately $150. In
contrast, the other type of BPO is “unreviewed.” The unreviewed BPO is the
equivalent of the Cartel product and sells for approximately $70. At trial, Erbey
was asked if “any [Ocwen Technology] entity [had] been in the business of doing
BPOs.” Erbey responded “yes.” (R. Vol. 9 at 3203.)

                                        -16-
of the confidentiality agreement. By the end of the second quarter of 2001,

Ocwen Advisors completely ceased ordering BPOs from Cartel. 10

      Cartel filed suit against the Ocwen entities on August 21, 2001. After

extensive pre-trial discovery and numerous pre-trial motions, the case went to

trial. At trial, Cartel introduced a comparison of Ocwen Advisors’ database,

provided in discovery, with its own. Ocwen’s database contained approximately

7,000 names of brokers entered after M arch 2000, the date of the contest. Of

those 7,000, approximately 3,900 names were marked “prevent use.” (R . Vol. 8

at 2695.) Of the remaining 3,100 names designated “use,” approximately 1,320

were identical to the Cartel database. (Id.) Cartel also introduced the testimony

of Christina Teahan as Cartel’s BPO expert and James TenBrook as its damages

expert. Before and during trial, the O cw en entities objected to the expert

testimony. As to Teahan, Ocwen claimed the jury was not allowed to hear her

testimony since the magistrate had ruled she was unqualified to offer such

opinions. Ocwen objected to TenBrook’s testimony alleging it was unreliable and

based solely on speculation. The district court overruled these objections.

      As noted earlier, the jury returned a verdict for Cartel against the Bank and

Ocw en Technology. Following vigorous post-trial motions, the district court

      10
          In 1999, the Bank ordered an average of 3,766 BPO s from Cartel per
quarter. In the first quarter of 2000, the Bank ordered 3,365 BPO s. During the
remainder of 2000, the Bank ordered an average of 1,732 BPO s from Cartel per
quarter. In 2001, the Bank ordered 786 BPO s from Cartel in the first quarter and
six in the second quarter.

                                        -17-
ultimately determined it had incorrectly allowed TenBrook’s testimony and

reduced Cartel’s recovery based on the Bank’s misappropriation of trade secrets

to $1 in actual and $1 in punitive damages. Cartel’s timely appeal and the Ocwen

entities’ timely cross-appeal followed.

                  II. Cartel’s Direct Appeal — No. 04-1502

A.    Damages

      The Colorado Uniform Trade Secrets Act provides for damages for

misappropriation of a trade secret as follows: “Damages [for misappropriation of

trade secrets] may include both the actual loss caused by misappropriation and the

unjust enrichment caused by misappropriation that is not taken into account in

computing actual loss.” Col. Rev. Stat. § 7-74-104(a). “The Colorado Uniform

Trade Secrets Act permits plaintiff to recover for both compensatory damages and

the defendant’s profits from the misappropriation.” Sonoco Products Co. v.

Johnson, 23 P.3d 1287, 1289 (Colo. App. 2001). 11

      11
        Under the Act, “‘trade secret’ means the whole or any portion or phase of
any scientific or technical information, design, process, procedure, formula,
improvement, confidential business or financial information, listing of names,
addresses, or telephone numbers, or other information relating to any business or
profession which is secret and of value. To be a ‘trade secret’ the owner thereof
must have taken measures to prevent the secret from becoming available to
persons other than those selected by the owner to have access thereto for limited
purposes.”

      Colo. Rev. Stat. § 7-74-102(2) defines misappropriation in relevant part as:

             (b) Disclosure or use of a trade secret of another without express or
             implied consent by a person who:

                                          -18-
      Cartel attempted to show damages in the form of the Bank’s unjust

enrichment as a result of its misappropriation. On appeal, Cartel alleges it

showed the Bank benefitted from the misappropriation in two ways. First, by

misappropriating Cartel’s trade secrets, the Bank was able to side-step the lengthy

and time consuming process of locating brokers w ho would be willing and able to

provide BPO s, thereby giving the Bank a head start in competing in the national

BPO vendor market. Second, Cartel alleges the Bank was able to decrease its use

of national BPO vendors and increase its use of individual brokers.

      Under Colorado law, “damages based on mere speculation and conjecture

are not allowed. . . . Damages are not recoverable for losses beyond an amount

that a plaintiff can establish with reasonable certainty by a preponderance of the

evidence. Thus, the plaintiff must submit substantial evidence, which together

with reasonable inferences to be drawn therefrom provides a reasonable basis for

computation of damages.” Sonoco Prod. Co., 23 P.3d at 1289 (quotations


                   (I) Used improper means to acquire knowledge of the trade
                   secret; or
                   (II) A t the time of disclosure or use, knew or had reason to
                   know that such person’s know ledge of the trade secret was:
                           (A) Derived from or through a person who had utilized
                           improper means to acquire it;
                           (B) Acquired under circumstances giving rise to a duty
                           to maintain its secrecy or limit its use; or
                           (C) Derived from or through a person who owed a duty
                           to the person seeking relief to maintain its secrecy or
                           limit its use . . . .



                                        -19-
omitted). A party “must establish with reasonable, but not necessarily

mathematical, certainty both the fact of the injury and the amount of the loss. . . .

The damages awarded must be traceable to and [must be] the direct result of the

wrong to be redressed.” Life Care Ctrs. of Am., Inc. v. East Hampden Assoc’s

Ltd. P’ship., 903 P.2d 1180, 1186 (Colo. App. 1995) (quotation omitted). In

other words, Cartel must show the Bank benefitted from the misappropriation of

Cartel’s information and also establish the amount of the benefit to a reasonable

certainty. The district court determined Cartel failed to prove both factors.

      1. Benefitting from M isappropriation

      In its post-trial discussion regarding the admissibility of Cartel’s expert

witness on damages, the district court identified a “fatal flaw” in Cartel’s case.

(R. Vol. 3 at 1080.) The trial court observed:

      Cartel simply failed to show that the Bank used any identifying
      broker information, i.e. a broker’s name and telephone number
      contained in any single BPO supplied by Cartel, by, for example,
      bypassing Cartel by contacting that broker and obtaining a BPO from
      him or her and selling it to a third party, thereby benefitting the Bank
      through that use of that particular trade secret. Neither Cartel’s
      expert nor any other witness made a connection between any
      information gleaned from a Cartel BPO to a subsequent contact with
      a broker by the Bank or a subsequent purchase of a BPO from any
      such broker by the Bank.

(Id.) The district court continued:

      [I]t does not follow (as a matter of law ) that Cartel can claim
      generally any percentage of the Bank’s B PO business or profits
      untethered to the misuse of identifiable broker information provided
      to defendants by Cartel. While the number of brokers appearing in
      both Cartel’s and the Bank’s databases appears to be as many as

                                          -20-
      1356 (and Cartel’s counsel intimated there was more), such overlap
      would have been the starting point for discerning any legitimate basis
      for damages. The contention that the taking of those trade secrets
      was somehow instrumental in the formation of the Bank’s new BPO
      database consisting of 62,000 names justifying damages to Cartel of
      all benefits derived from that database lacks a proper tie between
      trade secrets misappropriated and benefits derived therefrom.

(Id. at 1080-81.)

      In its post-trial brief responding to the district court’s discussion, Cartel

pointed out that Ann Gilbert specifically testified names were taken from the

Cartel database and placed into the Ocwen Advisors’ database. Coats testified he

was personally contacted and several of the brokers appearing on both databases

no longer performed work through Cartel for the Bank after the contest. Finally,

Cartel addressed the district court’s misapprehension that the Bank’s database

contained 62,000 names, correctly citing the amount at 7,000. It asserted the

overlap between the Bank’s “use” brokers, (3,000 names), and those identical to

Cartel’s list, (1,320 names), was a significant misappropriation. Cartel argued

this evidence, together, was sufficient for the jury to infer the Bank used Cartel’s

information to purchase BPOs for a profit.

      The district court rejected these argument in its Final Order, stating it did

“not deem any lay witness testimony or exhibit to be significant or credible

enough to justify further reconsideration as to that claim.” (R. Vol. 6 at 1993.)

Although the court’s post-trial discussion analyzed TenBrook’s testimony

pursuant to gatekeeper role under Daubert v. M errell Dow Pharm aceuticals, 509


                                         -21-
U.S. 579 (1993), the district court’s ultimate ruling constitutes an entry of

judgment as a matter of law that Cartel failed to provide sufficient evidence the

Bank received any gain from its misappropriation. Thus, this aspect of the court’s

ruling addressed the traceability of damages (causation), not the whether the

amount w as reasonably established by expert testimony.

      W e review de novo the trial court’s determination Cartel’s misappropriation

damages failed as a matter of law. See Reeves v. Sanderson Plum bing Prod’s.

Inc., 530 U.S. 133, 150 (2000). Our review encompasses all of the evidence in

the record, drawing all reasonable inferences in favor of the nonmoving party,

without making credibility determinations or w eighing the evidence. Id.

“[A]lthough the court should review the record as a whole, it must disregard all

evidence favorable to the moving party that the jury is not required to believe.”

Id. “In diversity cases, the substantive law of the forum state governs the analysis

of the underlying claims, including specification of the applicable standards of

proof, but federal law controls the ultimate, procedural question whether

judgment as a matter of law is appropriate.” Haberman v. The H artford Ins.

Group, 443 F.3d 1257, 1264 (10th Cir. 2006). Accordingly, the substantive law

of Colorado applies and governs as w e review the issues raised on appeal.

      Cartel’s theory of damages, unjust enrichment, is specifically authorized by

statute. Colo. Rev. Stat. § 7-74-104. The question before us is whether Cartel

presented sufficient evidence for the jury to conclude the Bank was unjustly

                                         -22-
enriched by its misappropriation of names from Cartel’s list. W e must keep in

mind, “a directed verdict . . . should be granted only in the clearest of cases.”

Park Rise Hom eowners Ass’n, Inc. v. Res. Constr., 155 P.3d 427, 431 (Colo. App.

2006), cert. denied, . denied, 2007 W L 93091 (2007).

      The district court determined Cartel’s damages claim failed because it had

shown no direct evidence of the Bank’s use of any name on Cartel’s list to

purchase and resell a BPO. However, direct evidence is not necessary. A

conclusion concerning causation may result from a fact-finder’s “reasonable

inferences from the circumstantial evidence presented.” Ackerm an v. Hilton’s

M ech. M en, Inc., 914 P.2d 524, 527 (Colo. App. 1996). M oreover, contrary to the

trial court’s post-trial assessment of the significance and credibility of the trial

testimony and exhibits, it is the fact-finder who “must resolve conflicts in the

evidence and determine the credibility of witnesses and the probative value of the

evidence.” Id. If the jury’s conclusion is supported by probative evidence which

warrants a reasonable belief in the existence of facts supporting a particular

finding, the jury’s conclusion is binding on review. Id.; see also M orales v.

Golston, 141 P.3d 901, 906 (Colo. App. 2005), cert. denied, 2006 W L 2467851

(2006).

      The district court erred in concluding the jury did not have sufficient

evidence to reasonably infer the Bank used the names it took from Cartel to

purchase BPO s and resell them for a profit. Kreuger testified the Bank did not

                                          -23-
have a direct retail vendor list as of Labor Day 1999. Several witnesses testified

it w ould take a significant amount of time to create a profitable national database.

Gilbert testified Ocwen Advisors’ routine efforts to build a database, including

use of the internet, were tapped out by January 2000. She further testified the

names taken during the M arch contest were from Cartel BPOs and were

apportioned between staff members w ho then called to ask the real estate

professional to work directly for Ocwen Advisors/the Bank. She stated the

company received applications, approved them and added the names to the

system. This practice continued through at least November 2000. At the time the

Bank’s vendor list was provided to Cartel, over one third of the Bank’s “use”

realtors matched Cartel’s list. M oreover, by mid-2000 the Bank’s orders to

national vendors decreased drastically and orders to Cartel stopped entirely by

2001. Thus, the jury could reasonably infer the Bank used the misappropriated

names to contact the agents, purchase BPOs directly, and resell the BPOs.

      The district court also determined Cartel had not shown the Bank was

“enriched” from the sale of BPOs, i.e. no profit was shown. However, Krueger

testified he proposed the change in the Bank’s business plan to make the division

a profit center rather than a cost center and to save money. He testified the Bank

was ordering 50,000 to 60,000 BPO s from the national vendors per year and the

gross savings/profits from the direct order and resale of 60,000 BPO s would be

approximately $2,700,000.00 if the Bank paid $50.00 directly to the vendor and

                                         -24-
resold the BPO for $95.00 to a third party. W illiam Erbey stated, as of 2004, the

Bank would pay an agent or broker approximately $45 to $50 to provide a BPO

and then sell the BPO for a profit. A reviewed BPO would be sold for

approximately $150 and an unreviewed BPO for approximately $70. In any case,

the evidence was sufficient for the jury to reasonably infer the Bank’s use of the

names on Cartel’s list generated either a savings or a profit for the Bank,

establishing the traceability of the damages.

      2. The Amount of the Benefit

      W e next consider whether there was sufficient evidence for the jury to

determine the amount of damages. The primary witness on this issue was

TenBrook, Cartel’s damages expert. Thus, we must first address the trial court’s

decision that TenBrook’s testimony was unreliable and therefore inadmissible.

      The admission at trial of expert testimony is governed by Rule 702 of the

Federal Rules of Evidence. 12 Champagne M etals v. Ken-M ac M etals, Inc., 458

F.3d 1073, 1078 (10th Cir. 2006). The rule requires a district court to exercise its



      12
           Rule 702 provides:

      If scientific, technical, or other specialized knowledge will assist the
      trier of fact to understand the evidence or determine a fact in issue, a
      witness qualified as an expert by knowledge, skill, experience,
      training, or education may testify thereto in the form of opinion or
      otherwise, if (1) the testimony is based upon sufficient facts or data,
      (2) the testimony is the product of reliable principles and m ethods,
      and (3) the witness has applied the principles and methods reliably to
      the facts of the case.

                                        -25-
“gatekeeper function to ‘ensure that any and all scientific testimony or evidence

admitted is not only relevant, but reliable.’” United States v. Gabaldon, 389 F.3d

1090, 1098 (10th Cir. 2004) (quoting Daubert, 509 U.S. at 589). The district

court must “assess the reasoning and methodology underlying the expert’s

opinion, and determine whether it is both scientifically valid and applicable to a

particular set of facts.” Dodge v. Cotter Corp., 328 F.3d 1212, 1221 (10th Cir.

2003).

         W hether the district court applied the proper legal test in admitting an

expert’s testimony is reviewed de novo. Id. at 1223. However, the ultimate

decision to admit or exclude expert testimony under Daubert is reviewed for

abuse of discretion. Champagne M etals, 458 F.3d at 1079. The district court’s

decision will be overturned only if “it is arbitrary, capricious, whimsical or

manifestly unreasonable or when we are convinced that the district court made a

clear error of judgment or exceeded the bounds of permissible choice in the

circumstances.” Id. (quotations omitted).

         Our review of TenBrook’s testimony is controlled by Daubert v. M errell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) and Kumho Tire Co., Ltd. v.

Carm ichael, 526 U.S. 137 (1999). A s mentioned above, Daubert requires a trial

judge to “ensure that any and all scientific testimony or evidence admitted is not

only relevant, but reliable.” 509 U.S. at 589. Kumho instructs that the

“gatekeeping” requirement set forth in Daubert “applies not only to testimony

                                            -26-
based on ‘scientific’ knowledge, but also to testimony based on ‘technical’ and

‘other specialized’ knowledge.” 526 U.S. at 141 (citation omitted). The court’s

purpose “is to make certain that an expert, whether basing testimony upon

professional studies or personal experience, employs in the courtroom the same

level of intellectual rigor that characterizes the practice of an expert in the

relevant field.” Id. at 152. As an example of a useful factor in a situation where

the witness’ expertise is based purely on experience, the Supreme Court suggested

inquiring “whether [the expert’s] preparation is of a kind that others in the field

would recognize as acceptable.” Id. at 151. Here, there is no doubt the district

court employed the correct legal test. Consequently, the only question is whether

the trial court abused its discretion in discarding TenBrook’s testimony after trial.

      Cartel proceeded to trial with TenBrook’s third expert report in which he

based his damages calculation on a theory of unjust enrichment, also described as

disgorgement or ill-gotten gains. He calculated 94% of the total number of BPO s

purchased by the Bank for each year from 2001 through 2004 reflected the

number which would have been purchased from all national vendors during that

time. The four-year term was based on Coats’ estimate of the time period

necessary for the Bank to develop a usable national BPO database. TenBrook

then testified that 35% of the total national vendor BPOs w as attributable to

Cartel but for the misappropriated trade secrets. However, in reaching his

estimate of Cartel’s damages, TenBrook failed to apply the 35% reduction

                                          -27-
attributable to Cartel. Instead, he multiplied the total number of national vendor

B PO s by $95.00 — the amount he assumed represented the value of the BPOs

sold by the Bank to third party institutions. For his final calculation, TenBrook

multiplied the resulting amount by the net profit margin of Ocwen Advisors as

reported in the SEC filings of Ocwen Financial Corporation. He concluded the

Bank benefitted by $7,487,000.

      In its Order granting a new trial on damages, the district court recognized

TenBrook’s failure to apply the 35% reduction could be easily recalculated, and

therefore was not fatal to his testimony. However, the district court determined

TenBrook’s testimony contained a number of speculative premises and invalid

assumptions. Primarily, it found fault with (a) TenBrook’s reliance on Ocwen

Advisors’ net profit percentage reported for the totality of all Ocwen A dvisors’

product lines, as opposed to the net profitability of the BPO line alone, and (b)

TenBrook’s use of a four-year term for replicating a viable national BPO

database.

             a. Apportionment of the Bank’s Profit

      The district court found TenBrook’s reliance on Ocwen Advisors’ general

net profit percentage, as opposed to the profitability of its BPO line, was

improper. Cartel contends the consolidated net profit percentage was the best

evidence available because Ocwen Advisors asserted it did not retain records

allocating the profits within its product lines. Therefore, according to Cartel, it

                                         -28-
could rely on the consolidated information in Ocwen Advisors’ SEC filings and

the burden of proof apportioning any profit not attributable to misappropriation

was Ocwen’s. 13

      In W ynn Oil Company v. American W ay Service Corporation, the Sixth

Circuit held the district court abused its discretion when it refused to aw ard

damages in a trademark action because the plaintiff could not prove defendant’s

profits with sufficient certainty. 943 F.2d 595, 607 (6th Cir. 1991). The

plaintiff’s efforts to ascertain the defendant’s profits were frustrated by the

defendant’s insistence that its profits from the infringement were commingled

with other sales and flow-through money and therefore could not be provided in

discovery. Based on “common sense” as w ell as statutory language, the court

held the burden of apportioning profits should be placed on the defendants once

the plaintiff has proved gains to the defendant from the infringement. Id. at 606.

      The same premise has been applied in copyright actions. Data Gen. Corp.

v. Grumman Sys. Support Corp., 36 F.3d 1147, 1173 (1st Cir. 1994). In Data



      13
          The district court further determined Cartel did not establish profits
could be made from the sale of BPOs because it did not present evidence of the
profitability of other national vendors and Cartel, itself, lost money from 1999
through 2002. However, the damages theory was not the loss to Cartel, but the
benefit to the Bank. The testimony of W illiam Erbey established the Bank bought
BPOs for approximately $50.00 and sold them to third parties for anywhere
between $90 and $125. (R. Vol. 9 at 3204-05.) He also affirmed the creation of a
retail vendor database was a key part of the strategy to turn the new division into
a profit center. (Id. at 3201-02.) Based on this testimony, the jury could
reasonably infer the Bank made a net profit on the sale of B POs to third parties.

                                         -29-
General, the First Circuit stated:

      In the context of [a copyright] infringer’s profits, the plaintiff must
      meet only a minimal burden of proof in order to trigger a rebuttable
      presumption that the defendant’s revenues are entirely attributable to
      the infringement; the burden then shifts to the defendant to
      demonstrate what portion of its revenues represent profits, and what
      portion of its profits are not traceable to the infringement.

36 F.3d at 1173; see also Bucklew v. Hawkins, 329 F.3d 923, 932 (7th Cir. 2003).

Data General also recognized this principle has been applied in trade secrets

actions:

      Citing 17 U.S.C. § 504(b) as persuasive authority, the M assachusetts
      Supreme Judicial Court has set forth the following rule for
      apportionment in trade secrets cases: Once a plaintiff demonstrates
      that a defendant made a profit from the sale of products produced by
      improper use of a trade secret, the burden shifts to the defendant to
      demonstrate those costs properly to be offset against its profit and
      the portion of its profit attributable to factors other than the trade
      secret. USM Corp. v. M arson Fastener Corp., 392 M ass. 334, 467
      N.E.2d 1271, 1276 (1984). See also Jet Spray Cooler, Inc. v.
      Crampton, 377 M ass. 159, 385 N.E.2d 1349, 1358-59 n.14 (1979)
      (citing, inter alia, Sheldon v. M etro-G oldwyn Pictures Corp., 106
      F.2d 45, 48 (2d Cir.1939), aff'd, 309 U.S. 390, 60 S.Ct. 681, 84 L.Ed.
      825 (1940)).

36 F.3d at 1174, n.48. Comment (f) to the Restatement (Third) of Unfair

Competition § 45 (1995) sets forth a similar burden of proof:

      The traditional form of restitutionary relief in an action for the
      appropriation of a trade secret is an accounting of the defendant's
      profits on sales attributable to the use of the trade secret. The general
      rules governing accountings of profits are applicable in trade secret
      actions. The plaintiff is entitled to recover the defendant’s net
      profits. The plaintiff has the burden of establishing the defendant's
      sales; the defendant has the burden of establishing any portion of the
      sales not attributable to the trade secret and any expenses to be
      deducted in determining net profits.


                                         -30-
Ocwen Advisors does not refute that the burden of proof may shift. Rather, it

argues the burden never shifted because Cartel did not present sufficient evidence

of the fact a sale was made from the misappropriated information. As discussed

above, the jury was given sufficient evidence to reasonably infer such profit and

the parties do not dispute the fact that the Ocwen Advisors division reported net

profits. Therefore, the district court erred in placing the onus on Cartel to provide

specific net profits from the sale of BPOs. Ocwen Advisors is in the best position

to rationally apportion its net profits between its product streams and the costs

associated with its BPO business. Because the absence of evidence is directly

attributable to Ocwen’s failure to provide the data, it was not unreasonable for

TenBrook to apply the same profit ratio for all product lines to one product. See

Electro-M iniature Corp. v. W endon Co., 771 F.2d 23, 27 (2d Cir. 1985) (“W here,

as here, there is a clear showing of injury that is not susceptible to exact

measurement because of the defendant’s conduct, the jury has some latitude to

‘make a just and reasonable estimate of damages based on relevant data.’”

(quoting Bigelow v. RKO Radio Pictures, Inc., 327 U.S. 251, 264 (1946))).

             b. Time Needed to Create National Database

      Cartel also claims the district court abused its discretion in excluding

TenBrook’s testimony based on his assumption that it would take four years to

develop a sufficient database. W e disagree.

       TenBrook testified he used the four-year span because it was his

                                          -31-
assumption “that it would be roughly four years to come up w ith . . . a minimal

database to do what [O cw en Advisors] wanted to do.” (R. Vol. 7 at 2580.)

TenBrook stated he based this assumption on his discussions with Coats, which

was further substantiated by Gilbert’s testimony regarding initial attempts to build

Ocwen A dvisors’ database in 1999 through 2000. Thereafter, the follow ing cross-

examination took place:

      Q.     To put this in context, . . . is it not true you didn’t conduct any
             independent investigation to test the information you received
             from M r. Coats that it would have taken the Ocwen defendants
             four years to produce [a] minimal broker database.

      A.     Y es, that’s true. I did not conduct an independent review.

      Q.     So you did take the information he gave you at face value?

      A.     Yes. Again, with the substantiating things I talked about.

      Q.     But the information he gave you was the only basis for your
             inclusion of a four-year period in your calculations, right?

      A.     Yes.

      Q.     You have no independent knowledge, correct, as to how long it
             takes to develop a minimal broker database?

      A.     No.

(R . Vol. 7 at 2583.)

      TenBrook further conceded he did not know how many names it takes to

create a minimum database, nor did he know how long it took Cartel to develop a

minimum database. He did not ask Coats, who had started doing business with

Ocwen shortly after opening Cartel’s doors, how he managed to do business prior

                                         -32-
to the four years he suggested it w ould take to build a minimal broker list.

Consequently, TenBrook had no basis for believing a four-year period was an

appropriate span for his damage calculations.

      Cartel argues it presented other evidence to support this time-frame via the

testimony of three national vendors (including Cartel) stating the building of a

network “takes years.” (R. Vol. 7 at 2262-63, 2303-06, 2308.) Cartel also points

to Gilbert’s testimony regarding the difficulty Ocwen Advisors had in its initial

efforts. W hile this testimony may establish the difficulty of building a network, it

does not provide any information regarding what is necessary for a minimal

national database or the time it would have taken a company in 1999 to develop

such a database.

      Cartel’s final justification is the fact TenBrook’s analysis was compiled on

a yearly basis for four years and, therefore, the jury was free to determine

whether one year w as an appropriate time span and award damages accordingly.

Instead, the jury determined, as a factual matter, four years w as an appropriate

time frame for damages. This argument misses the point. Assuming the jury

could parse the damages from one to four years, it had no information with which

it could ascertain whether one or four years was appropriate. The four-year time

frame was merely Coats’ unsubstantiated suggestion contained and endorsed in

TenBrook’s calculations. This is insufficient. See Champagne M etals, 458 F.3d

at 1080, n.4 (“[I]t [is] not ‘manifestly unreasonable’ for the district court to

                                          -33-
conclude that [the expert’s] opinions lacked foundation because they were based

on ‘the self-serving statements of an interested party.’”). Consequently, we find

no abuse of discretion in the district court’s determination that TenBrook’s

testimony was speculative and inadmissible. Removing TenBrook’s testimony

leaves Cartel without evidentiary support for the jury’s award of $4,900,000 in

actual damages and in turn, eliminates a basis for the proper amount of punitive

damages. See Colo. Rev. Stat. Ann. § 7-74-104(2) (exemplary damages awarded

only after actual damages ascertained)

      3.     Remittitur

      This brings us to Cartel’s claim the district court’s decision vacating the

misappropriation damages constituted a forced remittitur of damages in violation

of the Seventh Amendment right to a jury trial. “A remittitur is a substitution of

the court’s judgment for that of the jury regarding the appropriate award of

damages.” Johansen v. Combustion Eng’g, 170 F.3d 1320, 1331 (11th Cir. 1999).

“In the usual remittitur situation, a trial judge reviews the jury’s verdict in order

to determine if substantial evidence at trial supported the amount awarded. If the

court finds that insufficient evidence exists, or finds the amount of the verdict a

product of jury passion or prejudice, the court then may determine a reasonable

amount as plaintiff’s damages and allow plaintiff to remit the excess over such

amount.” O’Gilvie v. Int’l Playtex, Inc., 821 F.2d 1438, 1448 (10th Cir. 1987).

      The plaintiff, however, must be given the option of a new trial in lieu of

                                          -34-
remitting a portion of the jury’s award. Id. The United States Constitution

Seventh Amendment provides, “the right of trial by jury shall be preserved, and

no fact tried by a jury, shall be otherwise reexamined in any Court of the United

States, than according to the rules of the common law.” Thus, “[n]o judgment for

a remittitur may be entered without the plaintiff’s consent because the Seventh

Amendment prohibits the court from substituting its judgment for that of the

jury’s regarding any issue of fact.” Sloan v. State Farm M ut. Auto. Ins. Co., 360

F.3d 1220, 1225 (10th Cir. 2004). “[I]f the plaintiff does not consent to the

remittitur, the district court has no alternative but to order a new trial on

damages.” Id.

      Cartel argues the district court erred in ordering a new trial on damages but

then sua sponte, without affording Cartel a new trial, entering a judgment in an

amount less than that awarded by the jury based on its weighing of the evidence.

It claims the court’s decision amounted to a remittitur in violation of the Seventh

Amendment. The Bank counters that because the reduction in damages was

necessitated by legal error (a failure to prove causation), the reduction is not a

remittitur and a new trial is not required. It relies on the rulings of our sister

circuits holding the Seventh A mendment is not implicated w hen a damages award

is reduced as a matter of law. See Corpus v. Bennett, 430 F.3d 912, 917 (8th Cir.

2005) (allowing a reduction of nominal damages as a matter of law from $75,000

to $1 without a new trial); Tronzo v. Biomet, 236 F.3d 1342, 1352 (Fed. Cir.

                                          -35-
2001) (affirming reduction of compensatory damages from $7,134,000 to $520

because there was no legally competent evidence supporting a larger award);

Johansen, 170 F.3d at 1330-31 (allow ing reduction of punitive damages as a

matter of law ).

      The critical question is w hether the district court “substitute[d] its own

evaluation of the evidence regarding damages for the jury’s factual findings” or

whether the reduction of damages was based on a “determination that the law

does not permit the award.” Corpus, 430 F.3d at 917. Here, the district court’s

reduction of damages to $1 in nominal damages rested primarily on its conclusion

that Cartel had demonstrated misappropriation, but had presented no evidence

linking the misappropriation to a benefit for the Bank. As discussed above, we

reach a different conclusion. The trial court also determined, even if Cartel had

shown such a link, the testimony of Cartel’s expert was unreliable and therefore

inadmissible. W hile TenBrook’s reliance on the Bank’s reported general net

profit for its Ocwen Advisors division was reasonable in the absence of any

apportionment by the Bank, his reliance on the four-year time frame w as

unsupported by any reliable source, leaving the jury to speculate on the extent of

damages. As a result, we cannot accommodate Cartel’s request to reinstate the

jury’s award of compensatory and punitive damages.

      Nonetheless, we decline to find, as a matter of law , that Cartel would fail to

present any evidence of damages should this case be retried. W e are informed by

                                         -36-
M orrison-Knudsen v. Fireman’s Fund Insurance Com pany, 175 F.3d 1221 (10th

Cir. 1999). On appeal from a jury verdict on a contract claim, we concluded the

plaintiff offered no admissible evidence “to support its claim of roughly $1.35

million for attorney’s fees,” and insufficient evidence “to support its claims for

roughly $3 million in equitable adjustments to the contract” or “the roughly $3.7

million in damages it claimed on behalf of its sub[contractors].” Id. at 1242. W e

recognized that on remand we could direct an entry of judgment as to those

damages and foreclose the plaintiff from again claiming those items. Id. at 1259.

W e also conceded a failure to do so would allow plaintiff “a second bite at the

apple.” Id. Nonetheless, equitable concerns compelled us to allow these issues to

proceed on remand. Our decision was based on the timing of the notice to

plaintiff that its proof was deficient.

      At trial, the defendant twice moved for judgment as a matter of law

(JM OL) pursuant to Rule 50 of the Federal Rules of Civil Procedure. The district

court denied the motions without taking the matter under advisement. W e have

stated:

      In these circumstances, [plaintiff] had little occasion to try to remedy
      the defects in its proof. Had the court not promptly orally denied
      [defendant’s motions], [plaintiff] could have moved for leave to
      reopen its case to provide additional evidence. Giving a party a
      chance to correct defects in proof is a primary purpose of the
      preverdict motion for JM OL under Rule 50(a), and in particular of
      the requirement that the motion specify the grounds for granting
      judgment.

Id. at 1259-60 (citing Fed. R. Civ. P. 50(a)(2), advisory committee’s note (1991

                                          -37-
amend.) (stating the purpose of a requirement for preverdict motion for JM OL “is

to assure the responding party an opportunity to cure any deficiency in that party's

proof that may have been overlooked.”)). W e also noted, “Courts of appeal have

often ordered new trials rather than JM OL when a plaintiff could likely remedy

its deficient evidence in a new trial.” Id at 1260.

      In this case, as in M orrison-Knudsen, the trial was complex and the district

court rejected the Bank’s pre-verdict motions for JM OL. Given our conclusions

that Cartel proved the B ank benefitted from the misappropriation and TenBrook’s

reliance on multi-product profits was not an unreasonable assumption, the

interests of justice require Cartel have a chance to correct its evidentiary

shortcomings before reducing the jury’s award to only $1 nominal damages.

Accordingly, we remand this case for a new trial on misappropriation and

punitive damages. Our remand does not, however, disturb the discretion of the

district court to determine the extent it would be appropriate to re-open the record

or to consider motions for summary judgment. See Cleveland v. Piper Aircraft

Corp., 985 F.2d 1438, 1450 (10th Cir. 1993) (“The trial court is much more

familiar with the conduct of the original trial, the needs for judicial management

and the requirements of basic fairness to the parties in a new trial. . . . [I]f a party

makes a timely motion to produce new and material evidence which was not

otherwise readily accessible or known, the court should, within the exercise of

discretion, consider whether denial of the new evidence w ould create a manifest

                                           -38-
injustice. . . . [C]ommon sense should control.”).

              II.   O cwen Entities’ Cross-Appeal — No. 04-1517

      On cross-appeal, Ocwen Technology maintains the district court erred when

it failed to grant JM OL on Cartel’s claim that it fraudulently induced Cartel into

entering a contract. For its part, the Bank asserts the district court erred in

awarding Cartel attorney fees and costs for its Pyrrhic victory on the

misappropriation claim. The Bank also argues that, if we remand for a new trial,

the new trial should encompass both liability and damages.

A.    Fraud in the Inducement

      Ocwen Technology claims the district court erred when it denied its motion

for a JM OL on Cartel’s fraud in the inducement claim. It maintains Cartel did not

prove that Ocwen Technology misappropriated Cartel’s trade secrets and

therefore, the claim must fail as a matter of law. In Colorado, the elements of a

fraud in the inducement claim are:

      (1) A false representation of a material existing fact, or a
      representation as to a material existing fact made w ith a reckless
      disregard of its truth or falsity; or a concealment of a material
      existing fact, that in equity and good conscience should be disclosed;
      (2) knowledge on the part of the one making the representation that it
      is false; or utter indifference to its truth or falsity; or knowledge that
      he is concealing a material fact that in equity and good conscience he
      should disclose; (3) ignorance on the part of the one to whom
      representations are made or from whom such fact is concealed, of the
      falsity of the representation or of the existence of the fact concealed;
      (4) the representation or concealment is made or practiced with the
      intention that it shall be acted upon; and (5) action on the
      representation or concealment resulting in damage.


                                         -39-
Trimble v. City & County of Denver, 697 P.2d 716, 724 (Colo. 1985) (en banc).

      Ocwen Technology claims Cartel’s pleadings rested its fraud in the

inducement claim on Ocwen Technology’s intentional misappropriation of trade

secrets. Because the jury found Ocwen Technology had not misappropriated

Cartel’s trade secrets, and Cartel must be “held strictly to the pleadings,” the

fraud in the inducement claim fails as a matter of law. (Cross-Appellant’s Br. at

56.) W e disagree.

      The jury instructions on the fraud in the inducement claim did not require

the jury to find O cwen Technology misappropriated Cartel’s trade secrets as a

prerequisite to finding Ocwen Technology fraudulently induced Cartel into

entering into the REALTrans agreement. 14 Ocwen Technology did not object to

this instruction at trial nor does it now claim that the instructions are an erroneous

statement of the law. Therefore, this is the law relevant to the fraud claim and the

jury’s verdict is supported by the evidence.

      Ocwen Technology also asserts there was no evidence of any

misrepresentation by an Ocwen Technology employee. Rather, it maintains

      14
           The jury instructions stated that to find Ocwen Technology liable for
fraud in the inducement, the jury had to find (1) Ocwen Technology made a false
representation of a past or present fact to induce Cartel to enter into the M arch
19, 1999 contract with an intent not to comply; (2) the fact was material; (3)
Ocw en Technology made the representation knowing it to be false or while aware
that it did not know whether the statement was true or false; (3) Ocwen
Technology made the representation with the intent that Cartel would rely upon it;
(4) Cartel justifiably relied upon the representation; and (5) the reliance caused
damages.

                                         -40-
Cartel demonstrated only that it relied on the representations of the Bank’s

employees and, therefore, this claim must fail as a matter of law. However, the

instructions to the jury combined w ith evidence adduced at trial makes this a

distinction without a difference.

      At the close of Cartel’s case, Ocwen Technology moved for JM OL on the

fraud in the inducement claim. In response, Cartel’s attorney stated:

      Remember, also, that the evidence is . . . [Ocwen Advisors] was
      established in connection with an E-Commerce platform known as
      REALTrans. And that the E-Commerce platform was being
      sponsored, if you will, by [Ocwen Technology.] The evidence is that
      [Ocwen Advisors] was acting hand in glove for the benefit of, and
      for the promotion of, [Ocwen Technology] and as an agent.

(R. Vol. 8 at 2932.)

      The jury was instructed as follow s:

             Instruction No. 12

             Before one corporation may be held liable for the acts of
             another corporation, there must be such a close
             relationship between the two companies that one is, in
             essence, an instrumentality of the other.

(Supp. Vol. 2 at 693.) Instruction No. 13 further instructed on the factors to

determine whether a subsidiary of a corporation is an instrumentality of the parent

corporation. No party requested an instruction on factors regarding

instrumentality in the context of sister corporations nor did any party request an




                                         -41-
instruction regarding an agency theory. 15 The parties do not complain about the

instructions on appeal and no one claims the instructions were inadequate. Given

the apparent willingness of the parties to stand on the evidence of the entities’

interrelationships in the context of these instructions, the jury’s decision stands.

      The evidence demonstrated John and W illiam Erbey were known to be very

active in both the Bank’s and Ocwen Technology’s business ventures. Both were

present when Krueger made his pitch to transform the BPO department and it

appears both men gave K rueger the blessing to go forward. The two entities w ere

substantially interrelated in promoting the implementation of Ocwen

Technology’s REALTrans. Indeed, Krueger testified he believed he was an

      15
          It is well-settled that a third party may accept the representations of one
who appears to be authorized to act for another. Daniels v. Woodmont, Inc., 274
F.2d 132, 138 (10th Cir. 1959). A person need not be an employee to be an agent
authorized to act for a principal. Grease M onkey Int’l. v. M ontoya, 904 P.2d 468,
473-74 (C olo. 1995) (en banc).
        An agent may have actual or apparent authority to act for his principal.
Am. Soc’y of M ech. Eng., Inc. (AM SE) v. Hydrolevel Corp., 456 U.S. 556, 566
(1982). “Apparent authority is the power to affect the legal relations of another
person by transactions with third persons, professedly as agent for the other,
arising from and in accordance with the other’s manifestations to such third
persons.” Id. at 566 n.5 (quoting Restatement (Second) of Agency § 8 (1957)).
The existence of such authority is a question of fact. Grease M onkey, 904 P.2d at
476.
        "Under an apparent authority theory, liability is based upon the fact that the
agent's position facilitates the consummation of the fraud, in that from the point
of view of the third person the transaction seems regular on its face and the agent
appears to be acting in the ordinary course of the business confided to him."
AM SE, 456 U.S. at 566 (quotation omitted). "[A] plaintiff must establish that the
. . . agent was put in a position which enabled the agent to comm it fraud, the
agent acted w ithin his apparent authority, and the agent committed fraud."
Grease M onkey, 904 P.2d at 475.

                                         -42-
employee of Ocwen Technology from early 2000 through July or A ugust of 2000.

Krueger also testified the integration between Ocwen Technology’s REALTrans

and the Bank’s Order Tracking was fundamental to his plan to reorganize the

Bank’s BPO operations. W hen Ocwen Technology’s REALTrans was introduced,

it was Krueger and Bennett who gathered the national vendors to explain the

benefits of the Bank’s new way of doing business through technology. Taken

together, this evidence allowed the jury to reasonably conclude that the Bank was

acting as an instrumentality of Ocwen Technology and that Krueger was

authorized to act for both entities, especially regarding the purpose and benefits

of REALTrans. Consequently, the district court did not err in denying Ocwen

Technology’s motion for JM OL on this claim.

B.    Attorney Fees

      The Bank argues the district court erred in awarding Cartel attorneys fees

on its misappropriation of trade secrets claim. W e review the district court’s

award of attorney fees for an abuse of discretion. Homeward Bound, Inc. v.

Hissom M em’l Ctr., 963 F.2d 1352, 1355 (10th Cir. 1992). Underlying factual

findings will only be set aside if clearly erroneous. Id. A district court’s

statutory interpretation or legal analysis which provides the basis for the fee

award is reviewed de novo. Id.

      The Colorado Uniform Trade Secrets Act (CUTSA) provides:

      If a claim of misappropriation is made in bad faith, a motion to

                                         -43-
      terminate an injunction is made or resisted in bad faith, or willful and
      malicious misappropriation exists, the court may award reasonable
      attorney fees to the prevailing party.

Colo. Rev. Stat. § 7-74-105. Here, the jury concluded the Bank acted in a

malicious or willful and wanton manner in connection with its misappropriation

of Cartel’s trade secrets. 16 Therefore, the Bank concedes the trial court had the

discretion under CUTSA to award reasonable attorney fees.

      The district court relied in part on our decision in Nephew v. City of

Aurora, 830 F.2d 1547 (10th Cir. 1987) (attorney fees under 42 U.S.C. § 1988).

W hile Nephew was not expressly overruled, Farrar v. Hobby, 506 U.S. 103

(1992) (attorney fees under 42 U.S.C. § 1988) and Phelps v. Hamilton, 120 F.3d

1126 (10th Cir. 1997) (same), have changed the legal landscape. W hether this is

significant is debatable. It is less than clear whether Colorado embraces federal

law regarding attorney fees other than in cases involving federally derived rights.

Dennis I. Spencer Contractor, Inc. v. City of Aurora, 884 P.2d 326, 330 (Colo.

1994) (concluding the Colorado Court of Appeals erred in applying standard for

awarding fees under 42 U.S.C. § 1988 to a non-civil rights action). Because the

parties cite only federal law on the issue we express no opinion. Since we



      16
         CUTSA provides punitive damages “[i]f the misappropriation is attended
by circumstances of fraud, malice, or a willful and wanton disregard of the
injured party’s right and feelings.” Colo. Rev. Stat. § 7-74-105. The jury
awarded punitive damages against Ocwen Bank on the misappropriation of trade
secrets claim. The district court adopted this finding for purposes of concluding
that the Act’s attorneys fee provision allowed fees in this case.

                                         -44-
remand this case to the district court for a new trial on damages, the district court

m ust reassess the question of attorneys fees under Colorado law.

C.    New Trial

      The Bank maintains a new trial, if ordered, should encompass both liability

and damages because the district court erroneously allowed improper opinion

testimony which tainted the liability verdict. “The district court is accorded

broad discretion in its decision whether to admit expert testimony, which we may

reverse only for an abuse of such discretion.” Quinton v. Farmland Indus., Inc.,

928 F.2d 335, 336 (10th Cir. 1991). The Bank maintains Christina Teahan,

Cartel’s expert regarding the BPO industry, was allowed to testify beyond her

expertise. The Bank also contends the district court improperly allowed lay

witnesses Anne Gilbert, Christine Carlso and Rita Holland, to give opinions

regarding custom and practice in the BPO industry.

      1. Expert Testimony Beyond Expertise

      Teahan had worked as a BPO processor for the Bank. She left the Bank to

work for another national provider, National Properties Acquisition Consultants

(NPA C), managing the BPO process. Eventually, Teahan bought the business and

continued to be NPA C’s owner at the time of her testimony. Prior to trial, the

Bank and Ocw en Technology challenged Teahan’s expertise under Daubert. A

hearing was held before the magistrate judge. At the conclusion of the hearing,

the magistrate judge ruled Teahan could testify as an expert regarding the

                                         -45-
practices of BPO sellers, such as Cartel, but was not qualified to offer opinions on

the practices of BPO purchasers, such as the Bank. Nonetheless, during trial

Teahan was asked about practices that occurred while she was working at Ocwen.

Specifically, she was asked if she had “an opinion as to whether it was

appropriate [for the Bank] to contact the agents w ho did [Cartel’s] BPOs to

perform [a] new BPO.” (R. Vol. 7 at 2316.) She answered it was not the Bank’s

“customary practice” to do that. (Id.) The Bank objected on the basis of the

magistrate judge’s ruling, but the district court overruled the objection. Teahan

continued to explain her experience at the Bank during the time the company was

considering changing due to the increasing interest in e-commerce. She related a

conversation with Bill Krueger where she stated it would be inappropriate to take

the names off BPOs because a BPO “was not bought for the agent’s names.” (Id.

at 2318.)

      W e agree the form of the question asking her “opinion” regarding what

inform ation a B PO purchaser believes he is buying went beyond Teahan’s

expertise as a BPO provider. However, much of her testimony related to her

personal experiences at the Bank. This testimony was properly admitted as a

background for her actions, such as her conversation with Krueger. In any event,

we are convinced the testimony did not taint the liability verdict. The Bank had

an opportunity to fully cross-examine Teahan on the limits of her expertise and

there was plentiful testimony from other witnesses regarding the confidentiality

                                        -46-
expectations of BPO purchasers and providers.

      2. Lay Opinion Testimony

      The Bank further argues the trial court allowed lay witnesses to opine as

experts in violation of Rules 701 and 702 of the Federal Rules of Evidence. In

essence, the testimony came from the Bank’s and Ocwen Technology’s employees

who objected to copying names from the national providers’ BPOs. Gilbert

testified she believed the copying of names was inappropriate and told Krueger

her opinion. Christine Carlton, a BPO processor for the Bank who went to work

for Cartel after her employment was terminated, testified she believed the

confidentiality agreement she signed when she was hired at the Bank required her

to protect the confidentiality of the broker names on the BPO s. She testified she

“blacked out” agent information when a BPO was sent out of her department. (R.

Vol. 7 at 2452.) The deposition testimony of Rita Holland, a former Ocwen

Technology employee who had been in charge of vendor relations, was read to the

jury. The Bank claims it contained inflammatory and improper lay opinion, but

again, the testimony stated H olland’s belief the information on the Cartel BPO s

was confidential and described her conversation with Krueger relating that belief.

Contrary to the Bank’s assertions, these witnesses did not testify regarding

industry standards.

      Rule 701 [permits a lay witness] to offer opinion testimony only when it is:
      (a) rationally based on the perception of the witness, (b) helpful to a
      clear understanding of the witness’ testimony or the determination of


                                        -47-
      a fact in issue, and (c) not based on scientific, technical, or other
      specialized knowledge within the scope of Rule 702.

      Thus, Rule 701 permits the admission of lay opinion testimony
      provided that it meets two criteria: a rational basis in perception and
      helpfulness. “The perception requirement stems from F.R.E. 602
      which requires a lay witness to have first-hand knowledge of the
      events he is testifying about so as to present only the most accurate
      information to the finder of fact.” United States v. Hoffner, 777 F.2d
      1423, 1425 (10th Cir. 1985).

Grace United M ethodist Church v. City of Cheyenne, 451 F.3d 643, 667 n.12

(10th Cir. 2006). Here, the testimony of these witnesses, like Teahan’s lay

testimony, was based on personal experience and personal belief as related to

personal actions. In Carlton’s case, she believed the employee confidentiality

agreement required her to black out vendor names before allowing a BPO to go

outside her department. Gilbert’s and Holland’s beliefs led directly to discussions

with Krueger regarding the propriety of copying vendor names from BPO s. The

testimony informs the jury as to Krueger’s knowledge that several employees

disagreed with his position that the agent information on a BPO was not

confidential. See Gossett v. Oklahoma Bd. of Regents for Langston Univ., 245

F.3d 1172, 1179 (10th Cir. 2001) (“Courts generally hold admissible under Rule

701 evidence in the form of lay opinion testimony in discrimination cases when

given by a person whose position with the defendant entity provides the

opportunity to personally observe and experience the defendant's policies and

practices.”).

      In summary, to the extent Teahan’s testimony was outside her expertise, its

                                         -48-
admission was harmless and did not taint the liability verdict. The remainder of

the testimony identified by the Bank was properly admitted. W e see no reason to

order a new trial to determine liability.

                                   IV. Conclusion

      W e REVERSE the district court’s determination Cartel failed to show the

Bank received a benefit from misappropriating Cartel’s trade secrets. W e

AFFIRM the district court’s exclusion of TenBrook’s expert testimony. W e

AFFIRM the entry of judgment in favor of Cartel and against the Bank on the

issue of liability. W e R EM A N D for a new trial on damages consistent with this

Order and Judgment. Appellees/Cross-Appellants’ M otion for Substitution of

Party is DENIED. Any adjustment in party status is best determined by the

district court on remand.

                                        FOR TH E CO UR T:

                                        Terrence L. O’Brien
                                        United States Circuit Judge




                                            -49-